Citation Nr: 0915483	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back pain with degenerative joint 
disease, currently rated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

3.  Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to June 
1982 and from May 1986 to December 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which assigned a 20 percent rating for 
service-connected low back pain with degenerative joint 
disease and a November 2007 rating of the RO in St. Louis, 
Missouri, which denied the claims for service connection for 
hearing loss and tinnitus.  Both appeals are now under the 
jurisdiction of the Des Moines RO.  

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected low back disability was 
not productive of forward flexion of the thoracolumbar spine 
30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  

3.  The May 1989 rating decision which denied entitlement to 
service connection for hearing loss is final.  

4.  The evidence received since the May 1989 rating decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for hearing 
loss.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent 
disabling for a service-connected low back disability were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2008).

2.  The May 1989 rating decision denying the claim for 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103.

3.  Evidence received after the May 1989 rating decision is 
new and material, and the claim for hearing loss is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2006 fully satisfied the duty to 
notify provisions elements 2 and 3.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter advised 
the Veteran what information and evidence would be obtained 
by VA as well as what information and evidence must be 
submitted by him.  

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In August 2006, the RO sent the Veteran a letter which 
requested that he provide evidence describing how his 
disability had worsened.  In addition, the Veteran 
specifically indicated the effect that worsening had on his 
employment and daily life during his October 2006 VA 
examination.  Specifically, the Veteran stated that his daily 
activities were not affected by his low back disability and 
that he had limitations on his ability to stand and walk.  
The Board finds that the notice given and the responses 
provided by the Veteran during his VA examination 
specifically show that he knew that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  As the Board finds 
Veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, 487 F.3d 881.  The Board finds that the first 
criterion is satisfied.  See Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the Veteran is 
service connected for a low back disability.  As will be 
discussed below, a low back disability is rated under 
Diagnostic Code 5237.  Diagnostic Codes 5235 to 5242 all 
involve the same diagnostic criteria.  See id.  This 
Diagnostic Code relies on a single measurement or test to 
establish a higher rating.  See id.  The Veteran was not 
provided notice of this as required by Vazquez-Flores, 22 
Vet. App. 37.  The Board concludes, however, that this error 
was not prejudicial.  The RO provided an opportunity to 
undergo the necessary test during the October 2006 VA 
examination and the Veteran did so.  Further, he was provided 
with these regulations in the January 2008 statement of the 
case (SOC).  Given the nature of the Veteran's claim and the 
fact that the RO scheduled him for an examination in 
connection with this claim that he underwent, the Board finds 
that a reasonable person would have generally known about the 
requirements necessary to establish a higher rating, 
including the importance of the VA examination.  The Board 
finds that any error in failure to provide Vazquez-Flores 
element two notice is not prejudicial.  See Sanders, 487 F.3d 
881.  

As to the third element, the August 2006 letter fully 
satisfied this element.  The notice letter notified the 
Veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  That letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The letter further 
indicated that evidence of the nature and symptoms of the 
disability, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment would 
be considered in determining the disability rating.  The 
Board finds that the August 2006 letter satisfied the third 
element of Vazquez-Flores and the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
Veteran an appropriate VA examination in October 2006 for his 
claim for his low back.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination report addresses the rating criteria and is 
adequate upon which to base a decision.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claim.  Although the Veteran submitted a release in August 
2006 for VA to obtain private treatment records pertaining to 
his back located in El Paso, Texas, he did not provide the 
name of the doctor or an address at which VA could attempt to 
obtain these records.  38 C.F.R. § 3.159(c)(1)(i)&(ii).  
Thus, without this information, VA could not make attempts to 
locate these records.  VA has also assisted the Veteran 
throughout the course of this appeal by providing him with a 
SOC, which informed him of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Increased rating

1.  Low back pain with degenerative joint disease

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5242 also notes that degenerative arthritis of the spine 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under Diagnostic Code 
5003.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected and 
the General Rating Formula for Diseases and Injuries of the 
Spine.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable 
under a limitation-of-motion code, a 10 percent rating will 
be assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  However, the Veteran is already 
assigned a 20 percent disability evaluation for his service-
connected low back and the medical evidence of record does 
not demonstrate involvement of 2 or more major joints or 2 or 
more minor joint groups.  See 38 C.F.R. § 4.45(f).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
disability evaluation is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent disability 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2007).  See also 38 C.F.R. § 4.71a, 
Plate V (2008).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

In May 1989, the Veteran was granted service connection for 
low back pain and was assigned a noncompensable rating under 
Diagnostic Code 5295.  In January 2007, the Veteran was 
assigned a 20 percent rating effective April 5, 2006, for his 
service-connected low back pain with degenerative joint 
disease.  He is currently rated under Diagnostic Code 5237.  
The Board also notes that in a January 2008 rating decision, 
service connection was granted for right and left lower 
extremity radiculopathy.  Although these disabilities are 
noted to be associated with the service-connected low back 
disability, these disabilities are currently not before the 
Board as the Veteran did not indicate disagreement with the 
assigned ratings.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
service-connected low back disability.  Forward flexion of 
the thoracolumbar spine 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
has not been shown.  In this regard, during the October 2006 
VA examination, there were no paresthesias down the legs, 
numbness, or bladder control issues.  Upon physical 
examination, the Veteran was noted to guard his motion from 
sitting to standing but ambulated without assistance or an 
antalgic gait.  There was no scoliosis, abnormal lordosis, 
edema, or ecchymosis.  Further, there was no muscle spasm, 
focalized tenderness, or SI joint pain.  Range of motion was 
flexion from 0 to 50 degrees, extension was 0 to 20 degrees, 
right lateral flexion was 0 to 20 degrees, left lateral 
flexion was 0 to 20 degrees, left lateral rotation was 0 to 
25 degrees, and right lateral rotation was 0 to 25 degrees.  
He had a regular straight leg raise, normal muscle strength, 
deep tendon reflexes of 2+ and normal remainder of 
neurovascular status of the lower extremities were intact.  
As such, the evidence of record does not more nearly 
approximate the criteria for a rating in excess of 20 percent 
disabling.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5237.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's low back disability is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has reported pain and that his back 
was exacerbated by long sitting, heavy lifting, and after 
twenty five minutes he needed to reposition himself.  
However, he could walk about ten minutes and drive about 45 
minutes before he needed to rest and he could lift up to 30 
pounds easily.  Also, he did not report any additional 
limitation of motion during an exacerbation but could not 
lift much during a flare-up.  Importantly, there was no 
further loss of motion, no loss of strength, or lack of 
endurance after repeated motion upon examination except pain 
at the terminal end of the motions.  The Veteran walked 
unaided and did not use a cane but did use an elastic back 
brace occasionally.  The Board finds it significant that the 
Veteran did not have any effects on his daily living from his 
back and could bathe, dress, and take care of his property on 
his own.  Indeed, the Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the Veteran's low back disability.  
After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his already service-connected left and right 
lower extremity disabilities.  In fact, as discussed above, 
the evidence of record shows that the Veteran's low back is 
not productive of bladder or bowel dysfunction, and normal 
remainder of neurovascular status of the lower extremities 
were intact.  Therefore, the Board concludes that the Veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 20 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected low back disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's low 
back disability is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected low back disability has caused frequent periods of 
hospitalization or marked interference with his employment.  
Additionally, the Board finds that the rating criteria to 
evaluate his back disability reasonably describe the 
Veteran's disability level and symptomatology, and he has not 
argued to the contrary.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

New and material evidence

2.  Hearing loss

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A May 1989 RO decision denied service connection because 
hearing loss was not shown on the last examination in April 
1989.  The Veteran was notified of the denial in May 1989.  
Because the Veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran, 
however, now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final May 1989 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final May 1989 rating decision is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the May 1989 decision includes, but is not 
limited to, VA treatment records and VA audiological 
examinations dated in September and October 2007, as well as 
statements from the Veteran.

As noted, the Veteran's claim was previously denied because 
hearing loss was not shown on examination.  However, the 
Veteran has now been shown to meet the requirements for 
hearing loss pursuant to 38 C.F.R. § 3.385 as reflected on 
his September 2007 VA audiological examination.  Obviously, 
this evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim.  Further, as its 
credibility is presumed, the medical evidence raises a 
reasonable possibility of substantiating the claim.  Justus, 
3 Vet. App. at 513.  For these reasons, the Board finds that 
the additional evidence received since 1989 warrants a 
reopening of the Veteran's claim of service connection for 
hearing loss, as it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
hearing loss, is reopened.


ORDER

Entitlement to an increased disability rating for service-
connected low back pain with degenerative joint disease, 
currently rated as 20 percent disabling, is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for hearing loss is 
reopened. 


REMAND

Reasons for Remand:  To obtain VA examinations 

2.  Hearing loss

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he has hearing loss from noise 
exposure working in the field artillery during service.  
Although there was some evidence in the service treatment 
records that the Veteran had hearing loss since 1971, as 
there is no service entrance examination of record (the 
earliest examination was dated February 1976), the Veteran is 
presumed sound at service entrance.  The service treatment 
records also reflected that he was routinely exposed to 
hazardous noise and was seen on many occasions for hearing 
evaluations, with varying audiometric readings.  In 
particular, he was noted to have slight bilateral hearing 
loss in October 1977 and was given hearing profiles in May 
and June 1988.  On the June 1988 examination taken closest in 
time to his separation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
40
30
LEFT
25
20
35
50
40

As such, it appears that the Veteran had some degree of 
hearing loss bilaterally during his periods of service.

On the post-service authorized audiological evaluation in 
April 1989, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
25
20
LEFT
15
15
35
30

Speech audiometry revealed speech recognition ability 100 
percent bilaterally.  Thus, although the Veteran did not have 
hearing loss that met the provisions of 38 C.F.R. § 3.385, he 
did have some degree of hearing loss in the 3000 to 4000 
hertz ranges.  

The next record pertaining to the Veteran's hearing loss was 
his September 2007 VA audiological examination, which found 
mild to moderate sensorineural hearing loss in the right ear 
and mild to severe sensorineural hearing loss in the left 
ear.  The Veteran denied pre-service noise exposure but 
reported occupational noise exposure while working 
construction, building homes, and truck driving.  The Veteran 
denied recreational noise exposure, ear infections, or any 
type of ear surgery.  After reviewing the Veteran's claims 
file, the October 2007 VA examiner opined that it was less 
than likely that hearing loss can be attributed to military 
noise exposure.  When rendering her opinion, the examiner 
noted that the 1986 and 1988 audiometric readings did not 
warrant hearing loss pursuant to 38 C.F.R. § 3.385.  However, 
in order to establish service connection for hearing loss, 
there is no requirement that hearing loss must meet the 
provisions of 38 C.F.R. § 3.385 during service.  
Additionally, although the examiner indicated that the 
Veteran had mild pre-existing hearing loss, there is no 
record documenting such loss.  As noted above, the Veteran is 
presumed sound at service entrance and therefore any in-
service finding of hearing loss is presumed to have been 
incurred during service.  Consequently, because it appears 
that the October 2007 findings were based at least in part on 
the assumption that hearing loss that met the provisions of 
38 C.F.R. § 3.385 needed to be shown either during service or 
within one year after in order to establish service 
connection, the opinion is inadequate and another examination 
is necessary.   

3.  Tinnitus

The Veteran asserts that he has tinnitus that is related to 
service.  As noted above, it has been conceded that the 
Veteran was exposed to acoustic trauma during service.  
Additionally, the service treatment records reveal that in 
June 1978, the Veteran reported ringing in his right ear.  
During his September 2007 VA audiological examination, the 
Veteran reported tinnitus bilaterally, greater in the left 
ear, as far back as he could remember, that was constant and 
always there.  The examiner concluded that because there was 
no indication that tinnitus was ever reported during service, 
it would be mere speculation to derive an opinion regarding 
the origin of tinnitus.  However, as noted above, there was a 
report of ringing in the right ear in June 1978.  Therefore, 
it appears that at least part of the examiner's opinion is 
based on an inaccurate factual background.  Thus, a remand 
for another VA examination is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss and tinnitus 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed, 
including the Maryland CNC test and a 
puretone audiometry test.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records 
and post service medical records, 
including the September and October 2007 
VA audiological examinations.  If the 
Veteran is found to currently have 
tinnitus or hearing loss by VA standards 
pursuant to 38 C.F.R. § 3.385, the 
examiner should comment as to the 
likelihood (likely, unlikely, or at least 
as likely as not) any hearing loss or 
tinnitus had its onset in service, is 
causally or etiologically related to his 
exposure to artillery noise during 
service, or is otherwise related to 
service.  The examiner should disregard 
any suggestions that the Veteran had 
hearing loss prior to his first entrance 
to service in November 1975.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


